Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Notice of Allowance
Reasons for Allowance
Instant application relates to an AI-based, semi-supervised interactive map enrichment for radio access network planning in which maps and/or images are annotated according to user input to identify one or more categories of interest. The training image and the user identified feature are provided to a neural network adapted to train itself according to the user identified features to obtain a first trained result that classifies objects within the image according to the user identified feature . The training image and the first trained result are displayed, and user - initiated feedback is obtained to determine whether a training requirement has been satisfied. If not satisfied, the user - initiated feedback is provided. Once AI system has been suitably trained, a map or a collection of maps and images are enriched based on categorizations and/or identifications of features obtained via AI-based process.
Prior art of record, as listed in Form 892 as well as IDS submitted neither discloses alone nor teaches in combination the functions and features described in the instant application.  More specifically,
LEEMAN-MUNK discloses Interactive visualizations of a convolutional neural network
are provided. For example , a graphical user interface ( GUI ) can include a matrix having symbols indicating feature – map values that represent likelihoods of particular features being present or absent at various locations in an input to a convolutional neural network . Each column in the matrix can have feature - map values generated by convolving the input to the convolutional neural network with a respective filter for identifying a particular feature in the input. The GUI can detect, via an input device , an interaction indicating that that the columns in the matrix are to be combined into a particular number of groups . Based on the interaction, the columns can be clustered into the particular number of groups using a clustering method. The matrix in the GUI can then be updated to visually represent each respective group of columns as a single column of symbols within the matrix.
Ghazanfari discloses Systems and methods for simulating interactive immersive
reality environments on portable devices are disclosed. In one embodiment users can interact with virtual objects using hand gesture in front of a camera attached to the portable device. In one embodiment users can interact with virtual objects depending on their distance to the virtual objects in the virtual environment. In one embodiment movement of the portable device that is used to view the virtual environment is recorded by a server computer and a heat map is generated as an analytic tool.
Dupray discloses a location system and applications therefor is disclosed for wireless telecommunication infrastructures. The system is an end-to-end Solution having one or more location systems for outputting requested locations of hand sets or mobile stations (MS) based on, e.g., CDMA, GSM, GPRS, TDMA or WIFI communication standards, for processing both local mobile station location requests and more global mobile station location requests via, e.g., Internet communication between a distributed network of location systems. The following applications may be enabled by the location system: 911 emergency calls, tracking, navigation, people and animal location including applications for confinement to and exclusion from certain areas, friend finder applications, and applications for allocating user desired resources based on the user's location.
LEEMAN-MUNK, Ghazanfari, and Dupray, neither discloses alone nor teaches in combination the functions and features as recited in independent claims in the instant application.  Application is therefore allowed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661